*256The opinion of the court was delivered by
Depue, J.
This appeal was taken from an order of the chancellor denying a preliminary injunction. The facts fully appear in the chancellor’s opinion.
It is impossible to emphasize too strongly the rule so often enforced in this court, that a preliminary injunction will not be allowed where either the complainant’s right, which he seeks to have protected in limine by an interlocutory injunction, is in doubt, or where the injury which may result from the invasion of that right is not irreparable. Morris and Essex R. R. Co. v. Prudden, 5 C. E. Gr. 530, 541; Citizens Coach Co. v. Camden Horse Railway Co., 2 Stew. Eq. 299; Delaware, Lackawanna and Western R. R. Co. v. Central Stock-Yard Co., 16 Stew. Eq. 605. One of the latest decisions in the English courts to the same effect is The Mogul Steamship Co. v. McGregor, Gow & Co., L. R. (15 Q. B. Div.) 476.
Whether, when the case reaches the stage of final hearing, an issue of law should be granted within the rules laid down in Hart v. Leonard, 15 Stew. Eq. 416, 419, we need not at this time consider. In Citizens Coach Co. v. Camden Horse Railway Co., an order of the chancellor granting a preliminary injunction was set aside on appeal (2 Stew. Eq. 299), and afterwards a final decree protecting the same right by injunction was affirmed by this court. S. C., 6 Stew. Eq. 267.
This case was heard in the court of chancery on bill and answer and affidavits annexed thereto. On these exhibits, the chancellor’s conclusion, that the complainant’s injury from the threatened obstruction of windows was not so substantial as to warrant a preliminary injunction, is fully sustained.
The decree should be affirmed.

Decree unanimously affirmed.